Name: Regulation (EEC) No 455/73 of the Commission of 31 January 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/8 Official Journal of the European Communities 26. 2. 73 REGULATION (EEC) No 455/73 OF THE COMMISSION of 31 January 1973 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and casemates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Milk and Milk Products ; HAS ADOPTED THIS REGULATION :Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (*) of 27 June 1968 on the common organization of the market in milk and milk products , as last amen ­ ded by the Act ( 2) annexed to the Treaty ( 3) concerning the Accession of new Member States to the European Economic Community and the European Atomic Energy Community, signed at Brussels on 22 January 1972, and in particular Article 11 (3), thereof , Whereas , in accordance with the provisions of the first subparagraph of Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (4) of 24 April 1970, on the granting of aid for skimmed milk processed to make casein and caseinates , as last amended by Regulation (EEC) No 2814/71 (5 ), aid of T83 units of account is granted per 100 kilogrammes of skimmed milk processed into casein or caseinates of superior quality ; whereas the reduced price of caseins in international trade makes it necessary to increase the aid ; Whereas , it seems opportune to distinguish more precisely between the different sorts of caseins , taking into account the bacteriological characteristics of some of them, and the higher quantity of skimmed milk necessary to produce these ; Article 1 1 . In Article 2 ( 1 ) of Regulation (EEC) No 756/70 the amount ' 1*83 units of account' shall be replaced by '2*30 units of account'. 2 . The following shall be substituted for Article 2 (2) of Regulation (EEC) No 756/70 : '2 . For the purposes of calculating aid it shall be considered that : ( a ) 1 kg of acid casein of quality B as specified in Annex I has been manufactured from 33*75 kg of skimmed milk ; (b ) 1 kg of acid casein of quality A as specified in Annex I , or of rennet-casein of quality B as specified in Annex I has been manufactured from 35*75 kg of skimmed milk ; (c ) 1 kg of caseinate as specified in Annex I, or of rennet-casein of quality A as specified in Annex I , or of acid casein of quality A as specified in Annex II has been manufactured from 37*75 kg of skimmed milk ; (d) 1 kg of rennet-casein of quality A as specified in Annex II, or of caseinate as specified in Annex II has been manufactured from 39*75 kg of skimmed milk . i 1) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 73 , 27. 3 . 1972 , p. 14 . (3) OJ No L 73 , 27. 2 . 1972 , p. 5 . (4) OJ No L 91 , 25 . 4 . 1970, p. 28 . (5 ) OJ No L 284, 28 . 12 . 1971 , p . 20 , 26. 2 . 73 Official Journal of the European Communities No L 53/9 The caseins and caseinates referred to in sub ­ paragraphs 1 (a) to (d) must correspond to the specifications laid down in the Annexes . 3 . Annexes I , II and III attached to this Regulation shall be substituted for the Annex to Regulation (EEC) No 756/70.' Article 2 This Regulation shall enter into force on 1 February 1973 . It shall not apply to caseins and caseinates marketed before this date. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1973 . For the Commission The President Francois-Xavier ORTOLI ANNEX I Quality B Requirements as to composition Quality A I. Acid casein 1 . Maximum humidity content 12-00% 2 . Maximum fat content 1-75% 3 . Free acids , expressed as lactic acid (maximum) 0-30% 12-00% 2-00% 0-80% Quality A Quality B II . Rennet-casein 1 . Maximum humidity content ' 2 . Maximum fat content 3 . Maximum ash content 12-00% 1-00% 7-50% 13-00% 1-25% 7-50% III . Casemates 1 . Maximum humidity content 6-00% 2. Minimum content in protein milk substances 88-00% 3 . Maximum fat and ash content 6-00% No L 53/10 Official Journal of the European Communities 26. 2. 73 ANNEX 11 Requirements as to composition Acid casein of quality A Rennet-Casein of quality B 10-00% 8-00% 1-00%1-50% 0-20% I. Caseins 1 . Maximum humidity content 2. Maximum fat content calculated on the dry extract 3 . Free acids expressed as lactic acids  maximum 4. Minimum ash content 5 . Total germ content (maximum in 1 g) 6 . Coliform content (in 0-1 g) 7 . Thermophilic germ content (maximum in 1 g) 7-50% 30-000 absence 5-000 30-000 absence 5-000 II . Caseinates 1 . Maximum humidity content 6-00 % 2. Minimum content in protein milk substances 88-00% 3 . Maximum fat and ash content 6-00% 4. Total germ content (maximum in 1 g) 30-000 5. Coliform content (in 0-1 g) absence 6. Thermophilic germ content (maximum in 1 g) 5-000 ANNEX HI I. Packaging requirements Containers and packages of caseins and caseinates must show, in addition to the name of the product, either the minimum or maximum content expressed as a percentage or the actual content of components shown under Annexes I and II . II . Definitions 1 . Humidity content 'Humidity content' means the percentage weight of humidity determined after drying 5 g of casein or caseinate for six hours at 102 ± 2 ° C. 2. Fat content 'Fat content' means the quantity of total substance in percentage of weight obtained by the Schmid-Bondzjinski-Ratzlaff method or the RÃ ¶se-Gottlieb method. 26. 2 . 73 Official Journal of the European Communities No L 53/11 3 . Ash content 'Ash content' means the residue from the incineration of casein or caseinates at a mild temperature and in a slight draught, after the fixing of the organic phosphorous by the addition of a salt or of a given mineral base. 4. Free acid content 'Free acid content'  expressed as lactic acid equivalent means acids extracted in a hot and aqueous atmosphere which are titrated by means of a sodium lye (phenolphthalein indicator). 5 . Content of protein milk substances 'Content of protein milk substances' means the percentage by weight of the nitrogen content determined by the Kjeldahl method and multiplied by the coefficient 6*38 . 6 . Total germ content 'Total germ content' means the content determined by counting the colonies developed on a culture medium after incubation for 72 hours at a temperature of 30 ° C. 7. Coliform content 'Absence of coliforms' in 0-1 g of the product concerned means the negative reaction obtained on a culture medium after incubation for 24 hours at a temperature of 30 ° C. 8 . Thermophilic germ content 'Thermophilic germ content' means the content determined by counting the colonies developed on a culture medium after incubation for 48 hours at a temperature of 55 ° C.